                                           Case 3:20-cv-00606-SI Document 137 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXIS PAZ-VILLAGOMEZ,                          Case No. 20-cv-00606-SI
                                   8                   Plaintiff,
                                                                                         ORDER GRANTING PLAINTIFF’S
                                   9             v.                                      MOTION TO APPOINT GUARDIAN
                                                                                         AD LITEM
                                  10     THE STEP2 COMPANY, LLC,
                                                                                         Re: Dkt. No. 96
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 22, 2021, plaintiff Alexis Paz-Villagomez filed a motion to appoint guardian ad

                                  14   litem. Dkt. No. 96. Defendant does not oppose plaintiff’s motion. Dkt. No. 97.

                                  15          Accordingly, plaintiff’s motion to appoint guardian ad litem is GRANTED.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 4, 2021

                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
